Citation Nr: 0801401	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-34 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for organic personality disorder with depression, 
paranoia and paranoid delusional disorder. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to April 
1954, and from March 1955 to March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which declined to reopen the veteran's 
previously denied claim of service connection for organic 
personality disorder with depression.

Service connection for organic personality disorder with 
depression was previously denied in a November 1992 rating 
decision and in October 1995 and April 1998, the RO declined 
to reopen the previously denied claim of service connection 
for a mental condition.  Before the Board may consider the 
merits of a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find."  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further, if the Board finds that new and material evidence 
has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matter appropriately before the 
Board is whether new and material evidence has been presented 
to reopen the previously denied claim for service connection 
for organic personality disorder with depression, also 
previously characterized as a nervous condition or a mental 
condition.

The issue of entitlement to service connection for organic 
personality disorder with depression, paranoia and paranoid 
delusional disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's new and material claim has been 
obtained.

2.  The RO denied entitlement to service connection for 
organic personality disorder with depression in November 
1992.  The veteran was notified of the decision and of his 
appellate rights, but did not appeal the denial.

3.  In October 1995 and in April 1998, the RO declined to 
find that new and material evidence had been received to 
reopen the veteran's previously denied claim of organic 
personality disorder with depression, then characterized as a 
nervous or mental condition. 

4.  Since April 1998, new and material has been received to 
reopen the veteran's previously denied claim of service 
connection for organic personality disorder with depression.  


CONCLUSION OF LAW

Evidence obtained since the RO declined to reopen the 
veteran's claim of entitlement to service connection for 
organic personality disorder with depression is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined. In this case, 
the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In October 1995 and April 1998, the RO declined to reopen the 
veteran's previously denied claim of service connection for a 
mental condition.  In the April 1998 adjudication, the RO 
found no evidence that the veteran's condition had been 
caused or worsened by service.  The veteran was advised of 
the denial of benefits and of his appellate rights, but did 
not appeal the decisions.  As such, they became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to an application submitted in June 2004, the 
veteran seeks to reopen his previously denied claim of 
service connection for a head injury, characterized as 
organic personality disorder with depression.  Generally, 
where prior RO decisions have become final, they may only be 
reopened through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 1998 decision 
included, the veteran's admissions information regarding his 
1955 stay at the Walter Reed Medical Center, California 
Department of Corrections (CDOC) medical records and a 
September 1996 VA examination conducted for pension-related 
purposes. 

Since the 1998 final decision, the evidence of record 
includes, numerous written statements submitted by the 
veteran to VA and other organizations/recipients; treatise 
evidence comparing the United States to other "rich 
nations;" notice from the National Personnel Records Center 
(NPRC) indicating that the veteran's service medical records 
(SMRs) were destroyed in the 1973 fire at the St. Louis, MO 
storage facility; an x-ray report from the CDOC, dated in 
April 1984; a statement from a fellow service member, dated 
in August 2005; a statement from a friend dated in August 
2005; and a February 2006 formal finding by the RO indicating 
that treatment records from Parris Island, S.C. could not be 
secured and additional efforts to secure the records would 
have been futile.

The veteran's statements that he submitted to VA or to other 
organizations/recipients, in sum, reiterated his previously 
submitted contentions that he suffered a head injury in 
service and it caused his current mental condition.  The 
veteran also asserted that during his first period of 
service, he was a minor and was mentally affected by the 
rigors of service.  

The April 1984 x-ray report from the CDOC noted that the 
veteran had sustained an injury to his head.  The report 
noted the finding of two burr holes in the left parietal 
bone.  It further noted that the veteran did not have a 
recent injury or intercranial problems.  

The August 2005 statement from a fellow service member 
reflected that he and the veteran were lifelong friends and 
even attended the same high school.  He recalled that in 
1955, during basic training at Fort Jackson, S.C., he and the 
veteran were both there but in separate training companies.  
During that time, the fellow service member learned that the 
veteran's head had been injured.  He also recalled the 
veteran suffering from headaches and pain and while on a 1955 
leave.  The fellow service member stated that he learned of 
the veteran's surgery.  

The veteran's friend, in an August 2005 letter, stated that 
he knew the veteran since 2000, and since that time, the 
veteran complained of terrible headaches.  He recalled taking 
the veteran to a neurologist who, after performing some 
tests, noted that the veteran had a brain problem caused by a 
wound as evidenced by scars on his head.  The friend advised 
that he witnessed the treatment, but did not have a record of 
the veteran's diagnosis.  

The Board finds that the statement submitted by the veteran's 
fellow service member constitutes new and material evidence.  
This piece of evidence is new as it was not before agency 
decision makers when deciding the original claim, and it is 
material because it speaks to unestablished facts necessary 
to substantiate the claim.  The credibility of this new and 
material evidence is presumed for purposes of reopening the 
claim.  Therefore, the veteran's previously denied claim of 
service connection for organic personality disorder with 
depression, is reopened.


ORDER

New and material evidence having been received, the claim of 
organic personality disorder with depression, paranoia and 
paranoid delusional disorder, is reopened.


REMAND

The letter from the veteran's fellow service member 
constitutes new and material evidence, and as such, further 
evidentiary development is necessary.  

The veteran contends that he suffered an in-service head 
injury due to a blow incurred during a boxing match.  He 
recalled being treated for headaches and pain while in 
service and was transferred to Walter Reed Medical Center for 
treatment for a subdural hematoma.  In August 2005, the 
veteran appeared and testified at a hearing before a DRO at 
the Reno RO and the transcript is of record.  He testified 
that a fellow service member, and lifelong friend, was 
present when he had symptoms related to his in-service head 
injury.  
The veteran's SMRs are not available for review, and as noted 
above, were destroyed in the July 1973 fire at the St. Louis, 
MO records storage facility.  

There is evidence that the veteran was treated at Walter Reed 
Medical Center.  Upon a February 1996 request for treatment 
records, the NPRC replied that there were no treatment 
records available prior to 1957.  Thus, the only Walter Reed 
records available were the veteran's admissions records 
showing his admission to the medical center in 1955.  

At a VA examination in September 1996, the veteran was 
diagnosed as having organic personality disorder with 
depression, paranoia and paranoid delusional disorder with a 
Global Assessment of Functioning (GAF) of 40 to 45.  The 
examiner opined that the veteran could not have continued in 
the military until 1958 if his organic brain injury caused 
his current disorder.  The examiner noted that the veteran's 
difficulties likely occurred following his military service.  
Ultimately, the examiner opined that there was "a distinct 
likelihood that the subdural hematoma, with concomitant 
neurologic injuries to his central nervous system would have 
caused some severe disruption in his emotional liability, his 
ability to concentrate, his ability to tolerate stress, and 
his obsessive paranoid nature."  

There is no evidence of record showing treatment for the 
veteran's organic personality disorder with depression since 
his psychiatric treatment while incarcerated in the 1980s.  

As detailed in the section above, one of the veteran's fellow 
service members recalls the veteran's complaints of headaches 
and pain related to a head injury that occurred in service.  
He also recalled the veteran complaining of headaches while 
on leave in 1955.  He noted that he heard the veteran had 
undergone treatment at Walter Reed Medical Center.  

Following a complete review of the record, the Board finds 
that the medical evidence is insufficient upon which to 
render a decision.  The veteran contends that he suffered a 
head injury while in service and his fellow service member 
corroborated that assertion.  The veteran's service medical 
records were found to be unavailable, but there is evidence 
of record from the veteran's fellow service member that he 
suffered from severe headaches and pain while in basic 
training and upon a 1955 leave from service.  The post-
service records do not reflect an opinion as to whether his 
current diagnoses are related to service, but they do reflect 
past treatment for a mental condition.  Thus, this claim must 
be remanded in order for an examination to be scheduled and a 
medical opinion obtained as to whether the veteran's alleged 
in-service head trauma was a precursor to the currently 
diagnosed organic personality disorder with depression, 
paranoia and paranoid delusional disorder.  This examination 
is required pursuant to 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, post-service, 
medical treatment records regarding the 
veteran's mental condition.  Additionally, 
attempt to obtain the neurological records 
as referenced by the veteran's friend in 
his August 2005 letter to VA.  

The veteran should be requested to sign 
the necessary authorization for release of 
any private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records, a notation to that effect 
should be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  Request all SSA records relevant to 
the veteran's claim on appeal and document 
all attempts to do so.

3.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
the veteran's organic personality disorder 
with depression.  The veteran's claims 
folder should be made available to the 
examiner for review.  The examiner is to 
perform all necessary clinical testing and 
render all appropriate diagnoses.  The 
examiner should then render an opinion as 
to whether it is at least as likely as not 
that any current mental condition had its 
origin during service.  The examiner 
should specifically address the veteran's 
psychiatric history and alleged head 
trauma while in service.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


